UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1936


In re: DAVID HILL,

                     Petitioner.



On Petition for Writ of Mandamus. (1:20-cv-00474-CMH-TCB; 1:01-cr-00191-CMH-1)


Submitted: October 19, 2021                                   Decided: October 21, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


David Hill, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Hill petitions for a writ of mandamus, alleging that the district court has

unduly delayed in ruling on his 28 U.S.C. § 2241 petition. He seeks an order from this

court directing the district court to act. Upon review, we conclude that the present record

does not reveal undue delay by the district court. Specifically, the district court transferred

the subject § 2241 petition to Hill’s criminal case in March 2021, and Hill noted an appeal

of that order shortly thereafter. “The filing of a notice of appeal . . . confers jurisdiction on

the court of appeals and divests the district court of its control over those aspects of the

case involved in the appeal.” Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58

(1982). Accordingly, we deny the mandamus petition. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                          PETITION DENIED




                                               2